           Case 1:20-cv-08502-PKC Document 37 Filed 05/24/21 Page 1 of 2




                                                                                           Jay R. Speyer
                                                                                           Partner
                                                                                           (212) 735-8648
                                                                                           jspeyer@morrisoncohen.com


                                                         May 24, 2021
                                              The conference will proceed telephonically on
VIA ECF
                                              May 25, 2021at 2:00 p.m. Dial-In No.: 1-888-363-4749,
Hon. P. Kevin Castel
                                              Access Code: 3667981.
United States District Court Judge            SO ORDERED.
Southern District of New York                 Dated: 5/24/2021
500 Pearl Street
New York, NY 10007

         Re:      SPT Chatsworth Holdings, LLC v. Chatsworth Realty
                  Corporation, et al., 20-CV-8502 (PKC) (the “Action”)

Dear Judge Castel:

My firm is counsel for the defendants in the Action (“Defendants”). We write pursuant to Rule 1
of Your Honor’s Individual Practices in connection with the Case Management Conference
currently scheduled for Tuesday, May 25, 2021 at 2:00 p.m. For the reasons set forth below,
Defendants respectfully request a brief adjournment of the Case Management Conference until
June 10, 2021 or as soon thereafter as convenient for the Court. If the Court does not grant such
adjournment, we respectfully request that Defendants’ counsel be permitted to appear for the
conference by telephone.

The parties here are very close to a settlement of the Action. After lengthy negotiations, the
parties reached terms to resolve the Action and executed a settlement agreement. Unfortunately,
certain issues have arisen with respect to select terms in the agreement which require the
approval of a third party so as to not violate the terms of certain other agreements. Defendants
are working with all parties to address those outstanding issues and believe the issues will be
entirely resolved over the next two weeks. Defendants respectfully submit that an adjournment
is appropriate given the circumstances and to avoid additional costs for the parties as well as
wasting the Court’s valuable time and resources. 1 The adjournment request is for a sixteen day
adjournment only because Defendants’ counsel is unavailable on June 8th and 9th due to existing
conflicts in other cases, including an evidentiary hearing on June 8th. Plaintiff’s counsel does
not consent to the adjournment request and has advised that they believe the issues should be
able to be addressed before the conference. However, there is a genuine need for the additional

1
          Based on the reasons set forth herein and the expectation that the Action would be dismissed upon the
finalization of the parties’ settlement, fact discovery was not completed by May 10. Plaintiff produced documents
on May 7 and 10; Defendants have not yet produced documents as they were seeking to avoid wasting limited
available resources because the Action was, and still is, expected to be resolved without further proceedings. No
depositions have taken place. In the unlikely event that the parties are not able to resolve all of their issues in the
next two weeks, Defendants reserve the right to request that the Court grant a short adjournment of the deadline to
complete fact discovery. In conjunction with this request for an adjournment of the Case Management Conference
for the good cause set forth herein, Defendants respectfully request a corresponding adjournment until June 9, 2021
of the last day to submit pre-motion letters concerning motions for summary judgment.



909 Third Avenue, New York, NY 10022-4784 ∙ p:212.735.8600 ∙ f:212.735.8708 ∙ www.morrisoncohen.com
         Case 1:20-cv-08502-PKC Document 37 Filed 05/24/21 Page 2 of 2



Hon. P. Kevin Castel
May 24, 2021
Page 2

time requested due to the need to engage with the third party and based on the extraordinarily
hectic and crammed litigation calendar of Defendants’ counsel. Defendants are committed to
doing everything they can to attempt to resolve all of the issues with the parties in short order.
There have been no previous requests for the adjournments sought herein.

If the Court, however, does not agree to adjourn the Case Management Conference for the
reasons set forth herein, Defendants’ counsel requests that they be allowed to appear by
telephone. By letter endorsement dated May 19, 2021, the Court has already granted a request
by Plaintiff’s counsel to appear telephonically. As Plaintiff’s counsel will be appearing
telephonically, and because Defendants’ counsel includes attorneys that reside outside of the
State of New York and/or are immunocompromised, Defendants’ counsel respectfully requests
that the entire conference be held by telephone should it go forward tomorrow.

Thank you for Your Honor’s time and attention to these requests.

                                                    Respectfully submitted,

                                                    /s/ Jay R. Speyer

                                                    Jay R. Speyer

cc:    All Counsel (via ECF)
